Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 25, 2021

The Court of Appeals hereby passes the following order:

A22A0091. RAUL RANGEL ALVAREZ v. THE STATE.

      On May 18, 2021, Raul Rangel Alvarez entered a counseled plea to multiple
offenses. On June 4, 2021, Alvarez filed a pro se notice of appeal.1 We, however, lack
jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014). Here, Alvarez was represented by counsel when he entered his
guilty plea, and nothing in the record indicates that his attorney either withdrew or
was relieved from representing Alvarez. That representation is deemed to continue
for at least 30 days after the entry of Alvarez’s sentence. See Soberanis v. State, 345
Ga. App. 403, 404 (812 SE2d 800) (2018). Accordingly, Alvarez’s pro se notice of
appeal is a nullity, and this appeal is hereby DISMISSED. See id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/25/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
        The appeal was transmitted to the Supreme Court, which transferred the
matter to this Court. See Case No. S21A1169 (July 7, 2021).